Citation Nr: 1047831	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for chronic low 
back strain.

2. Entitlement to a rating higher than 10 percent for a stress 
fracture of the lower left leg.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1996 to November 2001.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Board remanded the case to afford the Veteran 
a hearing.  In November 2010, the Veteran appeared at a hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  



REMAND

The Veteran asserts that the current ratings for his service-
connected disabilities do not accurately reflect the severity of 
the disabilities.  

On the claim for increase for low back strain, the record shows 
that the Veteran has complained of radiculopathy.  As objective 
neurological abnormalities may be rated separately and as the 
current record is insufficient to evaluate the any neurological 
symptoms, further development is needed under the duty to assist.  
38 C.F.R. § 3.71, Note (1).




On the claim for increase for the left leg, the Veteran testified 
that the disability has worsened.  Under 38 C.F.R. § 3.327, a 
reexamination is needed to determine the current severity of the 
disability. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic 
examination to determine:    

a).  The current level of impairment due 
to chronic low back strain.  The 
examination should include:

Electromyography and a nerve 
conduction study to determine whether 
there are any current objective 
neurological abnormalities. 

The examiner is asked to describe:

Range of motion in degrees of flexion, 
extension, lateral flexion, and rotation; 

Any additional functional loss due 
weakened movement, excess fatigability, or 
incoordination to include during flare- 
ups or on repetitive use.  If feasible, 
any additional functional loss should be 
expressed in terms of the degree of 
additional loss of range of motion. 

The examiner is asked to comment on 
whether the diagnostic testing and 
clinical findings are consistent with the 
Veteran's subjective complaints.



b).  The current level of impairment due 
to residuals of a stress fracture of the 
left leg.  

The examiner is asked to describe: 

Range of motion of the left knee in 
flexion and in extension and of the left 
ankle in dorsiflexion and in plantar 
flexion; and,   

Any knee or ankle instability or other 
functional loss due to painful motion, 
weakened movement, or excess fatigability.  
If feasible, any additional loss of 
function should be expressed in degrees of 
limited motion of the knee or ankle or 
both. 

The claims folder must be made available 
to the examiner for review.

3.  After the development requested has 
been completed, adjudicate the claims.  If 
any benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


